AO 245B (Rev. 09117) Judgment in a Criminal Ca_se
Sheet 1

UNITED STATES DISTRICT COURT

Eastern District of North Carolina

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
) . .
TAMER AHMED QAiD sAID RABEH ) CaS@ Numb@r- 7~17-CR-25-1H
) USM Number.' 63385-056
) _ . .
) Nardine Mary Guirguis
) Defendant's Attomey

THE DEFENDANT:

Mpleaded guilty to count(s) l (Indi€lm€llf)

l:l pleaded nolo contendere to count(s)

Wliich was accepted by the court.

i:i was found guilty on count(s)

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §922(g){5](A), 18 Possessioii ofa Firearm by an illegal Alien 181/2017 l
U.S.C. § 924(3)(2}

The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

I:I The defendant has been found not guilty on Count(s)

[:i Count(s) [l is [:| are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_must notify the Un_ited States attorney for this district within 30 days of _any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed |:_)y this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes m economic circumstances

l 1/7/2013
Date of lmposition of.ludgment

MM%M

Signature of.ludge
Honoi'able Malcolin J. Howard, Senior United States District Judgc
Name and 'l`itle of Judge

11/7/2013
Date

AO 2453 (Rev. 09/l7) Judgment in Criminal Case
Sheet 2 _ imprisonment

Judgment - Page 2 of

 

DEFENDANT: TAl\/[ER AHMED QAID SAID RABEH
CASE NUMBER: 7117~CR-25-1H

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

18 months (TIME SERVED)

Ci The court makes the following recommendations to the Bureau of Prisons:

|Zi The defendant is remanded to the custody of the United States Marshal.

i:l Tlie defendant shall surrender to the United States Marshal for this district:

|:l at [l a.m. |:l p.m. on

 

i:l as notified by the United States Marshal.

|:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

ij before 2 p.m. on

 

|:l as notified by the Uiiited States l\/larshal.

l:i as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNiTED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

AO 24513 {Rev. 09/17) J'udgment in a Criminal Case
Sheet 3 _ Supervised Release

JudgmentiPage _3uf of 4

DEFENDANTZ TAMER AHMED QAID SAID RABEl-l
CASE NUMBER: 7:17-CR.25-1H
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 years

MANDATORY CONDITIONS

1, You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[l The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifappi'i'cabr'e)

4_ [:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I'SSfiiLlfiClll. (check Japp!i`cr)bie)

5. Ei You must cooperate in the collection ofDNA as directed by the probation officer. (check Japplicab!e)

6. m You must comply with the requirements of the Sex Offender Registration and Notitication Act (42 U.S.C. § 16901, er seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check Japplicab!e)

7_ l:| You must participate in an approved program for domestic violence (check Japplicable)

You must comply with the standard conditions that have been adopted by this court as weil as with any other conditions on the attached
page

AO 245B (Rev. 09/17) Judgment in a Crimirial Ca.se

Sheet 3A j Supervised Release
.Iudgn'ient-_Page 4 of 3

DEFENDANTZ TAMER AHMED QAID SAlD RABEH
CASE NUMBERZ 71|7-CR-25-1H

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about1 and bring about improvements in your conduct and condition

l.

l.».l

.u‘."=‘

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officerl

You must live at a place approved by the probation officerl If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of einployment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own1 possess, or have access to a firearin, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designe-d, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Of`fice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditionsl Foi' further information regarding these conditions, see Overvr‘ew r)fProban`on and Supervr`sea'

Relense Condi'li'ons, available at: www.uscourts.gov.

Def`endant's Signature Date

 

AO 2458 (Rev. 09/17) .|udgment in a Criminal Case
Sheet 3C w Supervised Release

Judgment_Page
DE,FENDANT; TAMER AHMED QAID SAID RABEH

CASE NUMBER: 7217»CR~25~1H

ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

The defendant shall not incur new credit charges or open additional lines of credit without approval of the probation office

1`he defendant shall provide the probation office with access to any requested financial information

of

AO 24SB(Rev. 09/17) .ludgment in a Crirninal Case
Sheet 3D v Supervised Release

Judgrnent_Page 6 of 8

DEFENDANT: TAMER AHMED QAID SAID RABEl-l
CASE NUMBER: 7117-CR-25-11-i

SPECIAL CONDITIONS OF SUPERVISION

l. Upoii completion ofthe term of imprisonment, the defendant is to be surrendered to a duly-authorized immigration official for deportation in
accordance with established procedures provided by the lmmigration and Naturalization Act, 8 U.S.C. § | l()l. As a further condition of supervised
release7 if ordered dcportcd, the defendant shall remain outside the United States.

2. The defendant shall participate as directed in a program approved by the probation office for the treatment of narcotic addiction drug dependency
or alcohol dependency which will include urinalysis testing or other drug detection measures and may require residence or participation in a
residential treatment facility.

3. The defendant Shall consent to a warrantless search by a United States Probation Officer or, at the request ofthe probation officer, any other law
enforcement ofticer, ofthe defendants person and premises, inciuding any vehicle, to determine compliance with the conditions of this judgment

4. 'flie defendant shall cooperate in the collection ofDNA as directed by the probation officer

5. The defendant shall support his dcpendent(s).

AO 245B (Rev. 09/17) ludgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

 

.ludgment j Page 7 of 3
DEFENDANTZ TAMER AHMED QAlD SAID RABEH
CASE NUMBER: 7217-CR-25-l H
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessmenf .IVTA Assessment* Fine Restitution
TOTALS $ 100.00 § $ $
|:| Tlie determination of restitution is deferred until . An Amended Judgrnenr in a Cri'nu'nnl Cnse (AO 245C) will be entered

after such determination
[:I The defendant must make restitution (including community restitution) to thc following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee 'I`otal Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement S

|:l The defendant must pay interest on restitution and a fine of more than 32,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:] the interest requirement is waived for the |:] fine fl restitution

l:l the interest requirement for the |:] fine l:l restitution is modified as follows:

* Justic_e for Victims of`Traffickin Act of2015, Pub. L. No. 114-22.
** Findings for the total amount o losses are required under Chapters 109A, l 10, l 10A, and 1 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

AO 2453 (Rev. 09/'17) Judgmcnt in a Criinina| Case
Sheet 6 j Schedule of Pay'rnents

.ludgrnent j Page 8 Of 8
DEFENDANTI TAMER AHMED QAlD SAlD RABEH
CASE NUMBERZ 71 l 7-CR-25-li'l

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A |:| Lump sum payment of S due immediately, balance due

[:| not laterthan ,or
l:| in accordance with |:l C, |:] D, |___] E, or [:| Fbelow; or

B El Payment to begin immediately (rnay be combined with l:l C, |:| D, or E] F below); or

C [:| Payment in equal (e.g., weekly, monch[y, quarterly installments of $ over a period of
(e.g., months oi'yerrrs), to Cornmence (e.g., 30 or 60 drtys) after the date OfthiS judgment; Or

D l:] Payment in equal (e.g., week!y, monthly anrrrerty) installments of 3 over a period of
(e.g., months oryears), to commence (c.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Payment of the special assessment is due immediately

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
th_e period of imprisonmentl All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Severa]

Defendant and tie-Defendant Namesl and Case Numbers (including defendant nurnber), Total Arriount, Joint and Several Amount1
and corresponding payee, if appropriate

[:l The defendant shall pay the cost of prosecution
l:] The defendant shall pay the following court cost(s):

El The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

